 292DECISIONSOF NATIONAL LABOR RELATIONS BOARD(e)Post at its plant in Skokie,Illinois, copies of theattached notice marked "Appendix B."34 Copies of saidnotice,tobe furnished by the Regional Director forRegion 13,afterbeing duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof,and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify said Regional Director, in writing, within 20days from receipt of this Decision, what steps have beentaken to comply therewith."-'IFURTHER RECOMMEND that Respondent's separatedefense in its answer as amended at the conclusion of thehearing be,and the same is hereby,dismissed.This noticemust remainposted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 881,United States Courthouse and Federal Office Building,219 South Dearborn Street, Chicago, Illinois 60604,Telephone 828-7597.A. S. Hubbs, an Individual,d/b/a A.S.HubbsContractingandPeter George Pochatko.Case 31-CA-306." In the eventthat thisRecommendedOrder is adopted by theBoard,the words"a Decisionand Order" shall be substituted forthe words "the RecommendedOrder of aTrial Examiner" in thenotice. In the furthereventthat the Board'sOrder is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallhe substituted for the words"a Decisionand Order.":11In the event that this RecommendedOrder is adopted by theBoard,this provision shall bemodified to read: "Notify saidRegional Director, in writing, within10 days fromthe date of thisOrder,what steps Respondent has takento comply herewith."APPENDIX BNOTICE TO ALLEMPLOYEESPursuant to the RecommendedOrderof a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE HAVE taken steps to withdraw, cancel, andremove,retroactively to June 3, 1965, the rider to yourgroup insurance policy which on June 3, 1965, wereinstated into effect.Allpayments of insurancebenefits made to employees under that rider,as wellas all payments made under the rider of February 23,1965,will be recomputed so that all employees will bepaid the differences between benefit paymentsreceived by them under the rider and the benefitpayments they would have received if the rider hadnot been in effect,plus interest.WE WILL NOT without prior notice to, and givingreasonable opportunity to bargain by, your Union,Local 1031,International Brotherhood of ElectricalWorkers,AFL-CIO,changeyour terms andconditions of employment,such as the insurancebenefits under your group insurancepolicy.WE WILL NOT modify or attempt to modify ourcollective agreement with you,without giving advancenotice to your Union,offering to bargain,and in otherrespectscomplyingwiththerequirementsofSection 8(d) of the National Labor Relations Act, asamended.THE SCAM INSTRUMENTCORPORATION(Employer)DatedBy(Representative)(Title)March 8,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH,AND MEMBERSFANNING AND BROWNOn November 17, 1966 , Trial Examiner James R.Hemingway issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and wasengagingin certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions tothe Decision and a supporting memorandum.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptionsandmemorandum, and the entire record in this case, andhereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with thefollowing modification:We agree with the General Counsel that the TrialExaminer'sRecommended Order provided aninadequate remedy bylimitingPochatko's backpayperiod to November 29, 1965, the last day for whichhis services had already been specifically requestedby Respondent.Itisundisputed that betweenAugust 2 and November 22, 1965, Respondentrepeatedlyrequested theUnion to dispatchPochatko when a driver was needed, and that suchspecific requests were a result of its evaluation ofthe quality of his work. As nothing intervened tosuggest achange in this respect, we find that but forhisconcerted activity and resulting discharge,Respondentwould have continued to requestPochatkobyname for similar work afterNovember 29. Accordingly, in order adequately to163 NLRB No. 42 A. S. HUBBS CONTRACTINGremedy the effect of the unfair labor practicecommitted, we shall extend the backpay period fromthe date of discharge, November 26, 1965, untilFebruary 9, 1966, when Pochatko was no longeravailable for this type of work, and order backpay forthosesuccessive jobs of Respondent whereRespondent, on the basis of past experience, wouldhave been expected to request the Union to dispatchPochatko.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, asmodifiedbelow,and hereby orders that theRespondent, A. S. Hubbs, an individual, d/b/a A. S.Hubbs Contracting,itsagents,successors, andassigns, shalltake the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified:Delete subparagraph (a) of paragraph 2 of the TrialExaminer's Recommended Order andinsert in lieuthereof the following:"(a)Make whole Peter George Pochatko for anyloss he may have suffered by reason of his dischargeon November 26, 1965, by payment to him of a sumofmoney equal to that which he normally wouldhaveearned inRespondent'semployafterNovember 26, 1965, on any jobs where Respondent,on the basis of past experience, would have beenexpected to request the Union to dispatchhim, untilPochatko became unavailable for such work onFebruary 9, 1966, less hisnet earnings, if any, duringsaid period. Loss of pay shall be computed inaccordance with themannerestablished by theBoard in F. W.Woolworth Company,90 NLRB 289,with interest at the rate of 6 percentper annum untilpaid, as providedinIsisPlumbing & Heating Co.,138 NLRB 716."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. HEMINGWAY, Trial Examiner: The ChargingParty,PeterGeorgePochatko, filed a charge onFebruary 1, 1966, against A. S. Hubbs Trucking &Contracting, alleging a violation of Section 8(a)(1) and (3) ofthe Act. Upon this charge, a complaint issued on April 8,1966, against A. S. Hubbs, an individual doing business asA. S. Hubbs Contracting, herein called the Respondent,'alleging violation of that section and those subsections ofthe Act.ThecomplaintallegedinsubstancethatonNovember 26, 1965, the Respondent had discharged saidPochatko and Arthur Massaro because they soughtpayment of wage claims under the terms of a collective-'The variance between the name of the Respondent in thecharge and in the complaintis an immaterialone and no point was293bargainingagreementbetweenRespondentandConstructionTeamsters Local No. 606, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, herein called the Union, andthreatened its employees with loss of employment if theyassertedwage claims under the terms of the saidcollective-bargaining agreement.The Respondent filed ananswer on April 18, 1966, admitting the discharge of saidPochatko and Massaro but denying that the dischargeswere for the cause alleged.Pursuant to notice, a hearing was held at SanBernardino, California, on August 31, 1966. At the close oftheGeneral Counsel's case, counsel for the GeneralCounsel moved to delete the name of Arthur Massaro fromthe complaint. The motion was granted. At the close of thehearing, the parties waived oral argument but asked timewithin which to file briefs. Such time was granted. A briefwas received from the General Counsel only. Following theclose of the hearing, the General Counsel moved to correctthe transcript. The motion is granted. To the extent thatthe motion differs from scheduleB, it isdenied.From my observation of the witnesses and upon theentirerecord in the case, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTThe complaint alleges, the answer admits (for want ofany denial), and I find that Respondent is, and at all timesmaterial herein has been, an individual proprietorshipdoing business under the trade name and style of A. S.Hubbs Contracting, with its principal place of businesslocated in Colton, California, where it engages inequipment contracting and hauling.Respondent, during the past 12 months, which period isrepresentative of all times material herein, performedservices valued in excess of $50,000 for firms within theState of California, each of which annually performsservices outside the State of California valued in excess of$50,000.Jurisdiction of the Board is uncontested. I find that theBoard has jurisdiction and that it will effectuate thepolicies of the Act to assert jurisdiction.H.THE LABOR ORGANIZATION INVOLVEDThe Union is a labororganizationhaving a master laboragreementwith Southern California General Contractorsfor the term from July 1, 1965, to May 1, 1968, whichcontract covers three employer associations, includingEngineering and Grading Contractors Association, Inc.,and which covers subcontractors who agree to be boundthereby. Under this contract, the Unionmaintainsa hiringhall and refers workmen requested by employers. TheRespondent, although not for 5 years a member ofEngineeringand Grading Contractors,usesthe Union'shiring hall as the source of labor, and he admittedlyoperates under the terms of the aforesaid contract. I findthat Respondent, either expressly or tacitly, had agreedwith the Union to be bound by the terms of the aforesaidcontract with respect to truckdrivers requested throughthe Union's hiring hall.made of it byRespondentSeeEdward's SuperMarket and ElmFarm Foods Co,133 NLRB 1633 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Discrimination1.Applicable provisions of union contract and practicesthereunderThe applicable provisions of the union contract underwhich the Respondent operated are as follows:1401.8 Travel:Workmen and employees shall travelto and from their work on their own time and bymeans of their own transportation.1401.17When equipment is moved . . from yard tojob site, or visa versa, by an employee covered by thisAgreement ... such transportation shall be under thewage scales and conditions of this Agreement.... Ifthe driver does not return in such equipment coveredby this Agreement, he will also be given returntransportation, or a reasonable allowance therefor,from the point of delivery of the equipment direct tohis starting place and pay therefor at the regularstraight-time hourly rate for the actual hours spent intraveling....Under the terms of this contract, an employee'sworkday would begin, on the first day employment, at theyard at the time that he reports for work, and it wouldinclude his time in moving equipment from the yard to thesite of the particular job he is to work on. At the end of thefirstday, if space was available at the jobsite for theequipment, the practice would be to leave the equipmentat that place overnight, in which case the employer shouldfurnish transportation to the driver back to the yard wherethe driver left his private automobile or where he started.The end of the workday in that instance, under thecontract, would be the time when the employee wouldreturn to the yard at the end of the day. Thereafter, on thesame job, the driver would go in his own car or other formof transportation direct to the jobsite at his own expense,and he wouldreturnhome from the jobsite by his owntransportationuntilthe end of the job, when he would haveto return the equipment to the employer's yard. On thefinalday,therefore,thedriverwouldreceivecompensation until he had returned the equipment to theyard. On a job such as the one on the highway it is possiblethat no parking place would be available for overnightparking. In such case, the employer would be obligedeither to pay for transportation of the equipment back tothe yard or would have to make special arrangements forparking at some location near the jobsite.In the case athand, if theRespondent had intended that the equipmentshould be left on the highway site, it would have beenincumbent upon the Respondent to make arrangements totransport the truckdriver back to the yard where he hadleft his car.Except for the one time when arrangementswere made to leave the equipment at the Winchester GunClub, it does not appear that the Respondent made anyspecialarrangements either for parking the truckovernight or for transporting the truckdriver back to theyard.2.Discharge of PochatkoPeter George Pochatko, in November 1965, was amember of the Union. On August 2, 1965, Pochatko wasLPochatko testified that Respondent's office manager had toldhim of the compliments and told him that he would be requestedthereafter.dispatched by the Union to the Respondent upon thelatter's request for a driver of a 10-wheeled dump truck.Pursuant to a provision of the aforesaid contract,Respondentthereafter,betweenAugust 2andNovember 21, 1965, having had favorable comment aboutPochatko from the foreman on the job, specificallyrequested the Union to dispatch Pochatko when such adriver was needed.2 There were eight such instances afterthe first dispatch and before November 22, 1965, when theRespondent requested the Union to dispatch Pochatko,but the record does not disclose the length of time of eachemployment since no other dispatch slip was needed solong as the employment was continuous. Since theRespondent had a number of pieces of equipment, theRespondent also called upon the Union to supply otherdrivers. There is no evidence that any other driver wasrequested by Respondent by name. It is clear that a driverwould be called for by name only if the employerparticularly liked his work.On November 22, 1965, the Respondent again calledupon the Union to dispatch Pochatko. The Union did so,but the job for which Pochatko was called did not workthat day. As was permitted when a man had already beendispatched, the Respondent called Pochatko personally onthe afternoon of November 23, 1965, and sent him with atruck to a job for the State Division of Highways nearRunning Springs in the San Bernardino Mountains about20 miles (a 30- to 35-minute trip) from Respondent's yardat Colton. Pochatko was on this job, helping to clean mudslides from a highway, each day between November 23and 26. On each of these days except one, Pochatkoreported for work at Respondent's yard, drove the truckassigned to him to Running Springs, and returned to theRespondent's yard after work The one exception was aday when word was sent to the jobsite that Pochatko andanother driver should park, after work, at the WinchesterGun Club, the location of which is not shown in the record.It is not clear whether both were directed to park theirtrucks and if Pochatko was given a ride in the privateautomobile of the other truckdriver or if Pochatko aloneparked his truck and rode in with the other driver in thelatter's truck. The record also does not establish the dateof this instance. Pochatko thought it was on eitherNovember 24 or 25. On each of the 4 days,as was requiredby Respondent, Pochatko turned in to Respondent's officemanager his own time slip showing his hours for the day. Itis impossible to figure out on which day Pochatko parkedat the Gun Club by comparing the time slips turned in byPochatko with the time slips prepared by the HighwayDivision showing the time of each truck at the jobsite,because, on each of Pochatko's 4 days on that job,Pochatko's time slip showed from 1/2 to 1 hour earlierstarting time and later quitting time than the State's timeslip showed-November 23, 1 hour earlier start, 1/2 hourlater quitting time;November 24, 1/2 hour earlier start, 1/2hour later quitting time; November 25, 1 hour earlier start,1-1/4 hour later quitting time; November 26, 1 hour earlierstarting time, 1 hour later quitting time. The extra time,Pochatko testified, was accounted for by gassing his truckin the morning, driving to the job, and at night, drivingback to the yard (except for the 1 day when he parked atthe Gun Club)3 and sometimescleaningthe truck bed ofmud and snow before quitting at night. The difference inquitting time of 1-1/4 hours on November 25, Pochatko'On that day he would, under the Union's contract,have beenentitled to travel timeback to the yard, where he had parked hisown car A. S. HUBBS CONTRACTING295testified,was partly due to the fact that he and anothertruckdriver had spent 1/4 hour looking for the foreman tocheck them off the job, but, when the foreman had signedtheHighway Division's time slip that evening, he hadshown the time only when the trucks were operating at thejobsite; so it did not show the extra 15 minutes lost by thedrivers while waiting for a time slip.On Friday, November 26, when the foreman gavePochatko his time slip at 2 p.m.,when he was dismissinghim for the day, he told Pochatko that on the followingMonday, November 29, he should come to the job atPanorama, where mud was likewise to be cleared from thehighway.When Pochatko returned to the Respondent's yard onNovember 26, he handed to the office manager his timeslip together with the one or ones which he had beenrequested by the office manager that morning to get fromthe State Division of Highways, and, at the same time, henotified the office manager of the State's request forPochatko to be at the Panorama job the following Monday.The office manager, Owen Rogers, said, "All right."Hubbs, who was present that afternoon, looked over thetickets Pochatko had turned in and asked Pochatko whyhe had charged for more time on his company ticket thanwas shown on the State Highway ticket. Pochatko testifiedthat he answered that, under the Union's contract, theRespondent was obliged to pay his traveltime from thetimehe left the Respondent's yarduntilhe got to thejobsite as long as he was driving Respondent's equipment.According to Pochatko, Hubbs told him that he was notgoing to pay any more than the State paid. Whereupon,Hubbs turned to Rogers and said, "Make out this man'stime,"meaningpay him off because he was beingdischarged, for otherwise, according to Respondent'spractice, Pochatko's pay would have been held back untilthe following week. Pochatko further testified crediblythat,after telling Rogers to make out Pochatko's time,Hubbs remarked to Rogers, "If anyone else turns in moretime than it shows on the [State] ticket, lay them off."Other drivers were present at the time.Hubbs' account of this conversation was garbled andvirtually unintelligible.When first asked to relate it, hedigressed and testified that, at or about noon onNovember 26, he had received a telephone call from anunidentified representative of the State Highway Divisionwho had told him that the next week they would need somemore trucks at Panorama,"and this job[RunningSprings] was completed there, but they didn't want-if wewould send this truck that was up there, Truck No. 122.They didn't want the same driver...." At this pointHubbs began to digress further and was interrupted by hiscounsel, who subsequently asked, "And incidentally, thenumber of the truck, 222, that is the truck that Pochatkohad, is that right?" Hubbs answered affirmatively. It istrue that Pochatko was driving truck number 222, butHubbs, in his earlier testimony about the call from theState agent had given the truck number as 122, whichtruck had been driven on November 25 by a driver namedSanditch, who did not work on the Running Springs job onNovember 26.WhenHubbs againwas asked by hiscounsel to relate what had occurred when Pochatko was inhis office later that day, Hubbs' reply was: "Well, he camein there. I looked at the tickets, and I was-knew that they[?]were going to give him his time, because thesubcontractor [ ?] had to go out,and infact the State saidthey would use four or five trucks, and I told them wedidn't have any more trucks, that we had to send thattruck back. Consequently we had to have another driver,because he had requested another driver." When hiscounsel got Hubbs back on the track again, Hubbstestified, after looking at Pochatko's ticket:which was six, and which naturally didn't appeal tome, but I didn't make an issue out of it.I turned toOwen Roberts, who makes out checks and I told himto make out his check, and we wouldn't be able to usehim on the State work any more. But we did use himon other work later as I recall.4The only part of Pochatko's testimony that Hubbsspecifically denied was that he had said he would neverpay more than the State paid him and that anyone whoclaimed more than what the State showed on the "Stateallowance"was to be laid off. Asked if he had laidPochatko off because Pochatko had asked for traveltime.Hubbs answered, "No." Pochatko's account is acceptedas the more credible. Never thereafter did Respondent askthe Union to dispatch Pochatko. He was dispatched to theRespondent once when Respondent asked for a lowboydriver, but Respondent had not asked for Pochatko byname.Hubbs testified that there was no necessity for Pochatkoto bring the truck back to the yard every night because itdid not need repairs and it could be gassed at or nearRunningSprings.Pochatkowas asked on cross-examination if other trucks had been left at the RunningSprings jobsite overnight and he answered that some hadbeen, but he was not asked whose trucks those were, andthis was never established For all that appears, the truckswhich were parked there could have been State-ownedvehicles only, and they could have occupied whateverparking area was available. There is no evidence that anyof the trucks parked overnight were trucks of Respondent.Hubbs, in his testimony, was apparently seeking tojustify Pochatko's terminationon November 26, 1965, onthe ground that he had received a call from someunidentifiedpersonon the State highway projectinstructing theRespondent not to return"the samedriver" to the job on Monday. Both because of the way inwhich Hubbs testified and because there was no attemptmade to corroborate such a story, I doubt the accuracythereof.Not only did Pochatko's testimony that theforeman had asked him to return to the job on thefollowing Monday sound truthful, but there was at leastthis amount of corroboration for Pochatko's testimony;The State always paid the employer for transportation forthe truckdriver to the job on the first day and from the jobback to the yard on the last day of service. The timeticketof the State Division of Highways on November 26, 1965,showed no traveltime allowed for the driver's return trip. Itis inferable that the foreman would have shown traveltimefor Pochatko's return trip on the 26th had he not expectedhim to return on Monday, November 29. Furthermore,anyone as careful about his compensation as Pochatkowas would, if he had not expected to return on thefollowingMonday, have seen to it that his traveltimereturn was shown by the State on its timeticket. I find thatif the State Division of Highways, in fact, told Hubbs it'The oneoccasion whenPochatko had workedfor Respondentfor a dump truck or watertruck Pochatko's name was highest onafterNovember 26, 1965,was one day in January1966,whenthe Union's out-of-work list of those drivers qualified to drive aRespondent,without askingfor Pochatko,had requested a driverlowboy,so the Union dispatched himfor a"lowboy,"which required a higher license than was needed 296DECISIONSOF NATIONALLABOR RELATIONS BOARDwanted a different driver, it was speaking of a driver otherthan Pochatko.It has occurred to me that Rogers, Respondent's officemanager, might have made the arrangements for Pochatkoto park his truck at the Winchester Gun Club, expectingPochatko to do so not merely on one night but on eachnight thereafter as long as he continued on the job. ButRogers was not called as a witness, and Hubbs was notfamiliar with the arrangements made with the WinchesterGun Club; and the date when the truck was parked thereisnot shown. So far as the record shows, therefore,Pochatko never deviated from his instructions. Althoughquestionsasked of Pochatko on cross-examinationsuggested that the Respondent thought Pochatko shouldhave left his truck at the jobsite, I am unable to reach theconclusion that Pochatko should have left his truck at theRunning Springs jobsite, because the evidence does notshow the availabilty of space at Running Springs besidethe highway for overnight parking, and it does not showthat on the first night of the job, November 23, theRespondent had furnished return transportation toPochatko from Running Springs to Colton. Although, onthe morning when Pochatko picked up truck 222 at theGun Club, he would have been obliged to go there in hisown transportation and would not have been entitled totraveltime while going there, he would have been entitledto pay as soon as he started operating the truck at the GunClub and started to the jobsite. Since there is no evidenceof the distance from the Gun Club to the Running Springsjobsite, it cannot be determined whether or not Pochatkoclaimed more time on that morning than he would havebeen entitled to. Presumably, he would, on that morning,have had to drive the truck first to a place where he couldfill the gasoline tank, and this, as well as travel from theGun Club to the jobsite, would have consumed extra time.Although some of the time claimed by Pochatko on hisown time slip, on the surface, appears rather liberal, theRespondent at no time claimed that Pochatko had paddedhis claim for payment. Even by his own testimony, Hubbsrevealed his displeasure as stemming from the claim forany traveltime not paid by the State; so his objection wasnot to the amount of traveltime claimed by Pochatko but tothe claim for any traveltime. Although Hubbs did notdispute Pochatko's claim any further after questioning it,and although Respondent paid Pochatko on the basis ofhis claim, I am sure, and I find, that Respondent would nothave terminated Pochatko at the time it did but for Hubbs'displeasure at being called upon to pay the contract ratefor traveltime.The evidence suggests that Hubbs might have assumedthat Pochatko could have parked at the jobsite and that heeither assumed that Pochatko's transportation back hadbeen properly arranged for by his office manager or elseHubbs completely overlooked, or was unfamiliar with, thecontract provision calling for traveltime back to theRespondent's yard the first night that the truck wasparked at the jobsite. Even if Pochatko might haveclaimed traveltime on 1 or 2 days when he should not havebeen entitled to it, a fact not established by the record, hewas entitled to some travel time for which the State wouldnot pay and which Hubbs was obligated under the contractto pay. In any event, therefore, Pochatko had a basis for,and a right to asserta claimfor, traveltime for whichHubbs did not wish to pay. On all the evidence, I find thattheRespondent terminated the services of Pochatkobecause Pochatko asserteda claimunder the unioncontract, a right protected in Section 7 of the Act.The Board has heretofore held that when an employeeattempts to enforce or implement the terms of a collective-bargaining agreement which is applicable to him as well asto other employees of the employerhe is engaging inprotected concerted activity which is but an extension ofthe concerted activities that gave rise to that agreement.5The General Counsel contends that Respondent violatedboth Section 8(a)(1) and (3) by discharging Pochatko. Sincethe remedial order appropriate for a discharge in violationof Section 8(a)(1) of the Act provides, for all practicalpurposes, the same relief as one bottomed on a violationof Section 8(a)(3) of the Act, if found, I find it unnecessarytoreachorpassonthequestionwhether theRespondent, by the same conduct, also violated Section8(a)(3) of the Act.6I further find, however, that by Hubbs' instruction to theofficemanager to lay off any employee who, in effect,claimed more than was shown on the time ticket of theState Division of Highways, Respondent interfered with,restrained, and coerced employees in the exercise of theirrights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forthin section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.TheRespondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.BydischargingPeterGeorgePochatkoonNovember 26, 1965, because he engaged in protectedactivitiesunder the Act, and by threatening otheremployees with discharge if they engaged in like conduct,theRespondent has interfered with, restrained, andcoerced employees in the exercise of rights guaranteed inSection 7 of the Act and has thereby engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.4.The unfair labor practices herein found are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case, I recommendthatRespondent, A. S. Hobbs, an individual, doing-'Anaconda Aluminum Company,160NLRB 35,B & MFarmers Union Cooperative Marketing Ass'n,145NLRB 1,Excavating, Inc,155NLRB 1152,New YorkTrapRockBunneyBros Construction Company,139 NLRB 1516Corporation,NytraleteAggregate Division,148NLRB374,6B & M Excavating, Inc , supra Bonney Bros ConstructionCompany, supra NORFOLK LIVESTOCK SALES COMPANYbusinessasA.S.Hubbs Contracting, its agents,successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating againstPeter George Pochatko or any other employee in regard tohire or tenure of employment, for engaging in any activityprotected by Section 7 of the National Labor RelationsAct, as amended.(b) Interfering with, restraining, or coercing employeesin the exercise of the right to self-organization, to formlabororganizations, tobargaincollectively throughrepresentatives of their own choosing and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action, which I findwill effectuate the policies of the Act:(a)Make whole Peter George Pochatko for any loss hemay have suffered by reason of his discharge onNovember 26, 1965, by payment to him of a sum of moneyequal to that which he normally would have earned inRespondent's employ on the job for the State Division ofHighways, less his net earnings, if any, during saidperiod.7 Loss of pay shall be computed in accordance withthe manner established by the Board in F.W. WoolworthCompany,90 NLRB 289, with interest at the rate of 6percent per annum until paid, as provided in IsisPlumbing& Heating Co.,138 NLRB 716.(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay due.(c)Post at its office and yard in Colton, California,copies of the attached notice marked "Appendix."e Copiesof said notice, to be furnished by the Regional Director forRegion 31, after being duly signed by the Respondent,shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for a period of 60consecutivedays thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Company to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 31, inwriting, within 20 days of the receipt of this Decision, ofwhat steps it has taken to comply herewith.'' I find it impossible, on the evidence adduced, to fashion aremedy which would be based on the assumption that Pochatkowould have been preferred by Respondent over any othertruckdriver for employment after November 29 and would havebeen requested by name in preference to any other driver9 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order."' In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read. "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIX ANOTICE TO ALL EMPLOYEES297Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT discharge or otherwise discriminateagainst any employee in regard to hire or tenure ofemployment or any term or condition of employmentbecause he has engaged in any concerted activityprotectedby Section 7 of the National LaborRelations Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed in Section 7 ofthe National Labor Relations Act, as amended, exceptto the extent that those rights may be affected by anagreementrequiringmembership in a labororganizationasa condition of employment, asauthorized in Section 8(a)(3) of the aforesaid Act.WE WILL make Peter George Pachatko whole forany loss of pay he may have suffered because of hisdischarge on November 26, 1965, in violation of thesaid Act.A. S. HUBBS, AN INDIVIDUAL,'d/b/a A. S. HUBBSCONTRACTING(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 10th FloorBartlett Building, 215 West Seventh Street, Los Angeles,California, Telephone 688-5850.NorfolkLivestockSalesCompanyandBernard Vyhlidal.Case 17-CA-2866.March 8, 1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn November 17, 1966, Trial Examiner John G.Gregg issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent had not engaged incertainotherunfairlaborpracticesandrecommended that the allegations of the complaint163 NLRB No. 44